DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “a metal layer stacked metal nanoparticles” is indefinite because the scope of the phrase is indefinite. It is unclear whether the phrase was intended to recite “a metal layer comprising stacked metal nanoparticles”, or “a metal layer consisting of stacked metal nanoparticles”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, and 5-7, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tachibana  US 7005189.
Regarding claim 1 and 5, Tachibana teaches a laminate assembly suitable for use as a photocatalyst (Background). The assembly may include a substrate (Figures, Item 1) wherein a titanium oxide layer and a silver layer are laminated thereon (Example 1, Table 4). The silver layer is a layer of stacked metal nanoparticles because the sputtering process stacks silver particles on top of each other during the sputtering process.  The layers are laminated on the substrate by sputtering (Example 1), which would form a layer from a collection of particles. The titanium oxide layer may be 66 nm thick (Table 4).
Tachibana does not expressly state that each of the metal nanoparticles has a particle size less than or equal to 150nm, and wherein the metal layer is formed by thermal evaporation at an evaporation rate of 0.4 A/s to 5 A/s, and a vacuum degree of 1x10^-6 to 1x10^-5 Pa, wherein each of the metal nanoparticles has a spherical structure of a rod-like structure, and the titanium dioxide layer is formed by atomic layer deposition. However, this feature is a product-by-process feature. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does 
Regarding claims 3, the sputtering process (Example 1) would create at least some particles that would be spherical and between 5 nm and 50 nm (Table 4).
Regarding claims 6-7, the requirements for “being laminated on” are interpreted to mean that they are laminated in the same structure because Claim 1 describes both the metal layer and titanium dioxide layer are “laminated on” the substrate. For example Table 4, col. 23, test 2; would satisfy the lamination requirements of both claims 6 and claim 7 because titania layer 2 in directly on the substrate as in claim 6, and titania layer 6 is between metal layers 4 and 8.

Claim(s) 1, 3, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takeuchi US 2015/0307403.
Regarding claim 1, 5, and 7, Takeuchi teaches an assembly that may include a substrate (Figures, Item 31) wherein a titanium oxide layer and a platinum layer are laminated thereon (Paragraph [0134]). The layers are laminated on the substrate by sputtering (Paragraph [0055]), which would form a layer from a collection of particles. The platinum layer is a layer of stacked metal nanoparticles because the sputtering process stacks silver particles on top of each other during the sputtering process. The titanium oxide layer may be 50 nm thick (Paragraph [0134]).

Regarding claims 3, the sputtering process (Paragraph [0055]) would create at least some particles that would be spherical and between 5 nm and 50 nm (Table 4).
Regarding claim 6, the requirements for “being laminated on” are interpreted to mean that they are laminated in the same structure because Claim 1 describes both the metal layer and titanium dioxide layer are “laminated on” the substrate. For example Paragraph [0134]; would satisfy the lamination requirements of claims 6 because titania is laminated directly on the substrate with the platinum on top.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach or suggest the newly amended feature of a metal layer stacked metal nanoparticles. Applicant argues that the stacked metal nanoparticles provides the benefits of improved transmittance in the visible light region. Applicant also argues that the prior art includes films which contain particles that can diffuse to neighboring particles to form a thin film, which applicant argues is different from the presently claimed invention.
In response, the plain meaning of “a metal layer stacked metal nanoparticles” under the broadest reasonable interpretation includes films. The claims do not exclude films. Applicant argues that the stacked metal nanoparticles are different from films (i.e. improved transmittance in the visible light region), but the claims do not require any of differences or improved results that are described in the arguments. The person having ordinary skill in the art would understand the plain meaning of “stacked metal nanoparticles” to include films. Therefore, without clear distinction in the claims, the prior art still covers the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731